                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                        §
                                                §
                                                §
v.                                              §   NO. 3:20-CR-00329-E
                                                §
KHIRY YOUMAN                                    §
Defendant                                       §

                  MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court referred the request for revocation of Defendant’s Supervised Release to

United States Magistrate Judge David L. Horan for consideration. The Court has received the

Report and Recommendation of the United States Magistrate Judge pursuant to its order.

Defendant having waived allocution before this Court as well as his right to object to the

Report and Recommendation of the United States Magistrate Judge, the Court is of the

opinion that the findings and conclusions of the Magistrate Judge are correct.

       It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the

opinion and findings of the Court.

       SO ORDERED.

       Signed May 10, 2021.

                                          _______________________________________
                                          ADA BROWN
                                          UNITED STATES DISTRICT JUDGE
                                          NORTHERN DISTRICT OF TEXAS




PAGE 1
